J-S02008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
DAWSON REAMS                            :
                                        :
                  Appellant             :   No. 888 EDA 2017

               Appeal from the PCRA Order February 10, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0001083-2010


BEFORE: BOWES, J., NICHOLS, J., and RANSOM, J.*

MEMORANDUM BY BOWES, J.:                                 FILED MAY 14, 2018

     Dawson Reams appeals from the order dismissing his petition filed

pursuant to the Post Conviction Relief Act. We affirm.

     In 2010, a jury convicted Appellant of robbery, carrying a firearm

without a license, possessing an instrument of crime, and possession of a

firearm by a prohibited person.     On January 14, 2011, the trial court

imposed an aggregate term of fifteen to thirty years imprisonment.      This

Court affirmed Appellant’s judgment of sentence. See Commonwealth v.

Reams, 46 A.3d 831 (Pa.Super. 2012) (unpublished memorandum).

Appellant did not seek review with the Pennsylvania Supreme Court.

However, in 2012, Appellant filed a PCRA petition seeking reinstatement of

his right to file an allocatur petition with the Pennsylvania Supreme Court,

which was granted.    On September 25, 2012, our Supreme Court denied


* Retired Senior Judge Assigned to the Superior Court.
J-S02008-18


allowance of appeal.   See Commonwealth v. Reams, 53 A.3d 757 (Pa.

2012).

      On August 13, 2013, Appellant timely filed a pro se PCRA petition

raising, inter alia, a claim that trial counsel was ineffective for failing to

object to the testimony of Detective James Sloane, which Appellant

characterized as hearsay.    Appellant was appointed counsel, who filed an

amended PCRA petition raising the same claim.       The PCRA court issued a

Pa.R.Crim.P. 907 notice of its intent to dismiss the petition without a

hearing, and on February 10, 2017, entered an order dismissing the petition.

Appellant filed a timely notice of appeal, and complied with the PCRA court’s

order to file a Pa.R.A.P. 1925(b) concise statement of errors complained of

on appeal. The PCRA court filed an opinion pursuant to Pa.R.A.P. 1925(a).

      Appellant raises the following claim for our review: “Did the honorable

PCRA court err when it dismissed [Appellant’s] amended petition without a

hearing even though [Appellant] had properly pled and would have been

able to prove that he was entitled to relief?”         Appellant’s brief at 3

(unnecessary capitalization omitted).

      Our standard of review of an order dismissing a PCRA petition is well-

settled:

      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error.
      This Court may affirm a PCRA court’s decision on any grounds if

                                     -2-
J-S02008-18


       the record supports it. Further, we grant great deference to the
       factual findings of the PCRA court and will not disturb those
       findings unless they have no support in the record. However, we
       afford no such deference to its legal conclusions. Where the
       petitioner raises questions of law, our standard of review is de
       novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       Additionally, with regard to Appellant’s ineffectiveness claim, we note

that

       a PCRA petitioner will be granted relief only when he proves, by
       a preponderance of the evidence, that his conviction or sentence
       resulted from the [i]neffective assistance of counsel which, in the
       circumstances of the particular case, so undermined the truth-
       determining process that no reliable adjudication of guilt or
       innocence could have taken place. ...

       It is well-established that counsel is presumed to have provided
       effective representation unless the PCRA petitioner pleads and
       proves all of the following: (1) the underlying legal claim is of
       arguable merit; (2) counsel’s action or inaction lacked any
       objectively reasonable basis designed to effectuate his client’s
       interest; and (3) prejudice, to the effect that there was a
       reasonable probability of a different outcome if not for counsel’s
       error.

       The PCRA court may deny an ineffectiveness claim if the
       petitioner’s evidence fails to meet a single one of these prongs.
       Moreover, a PCRA petitioner bears the burden of demonstrating
       counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa.Super. 2010) (internal

quotation marks and citations omitted).

       Furthermore, “[c]laims of ineffective assistance of counsel are not self-

proving.” Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002). In



                                      -3-
J-S02008-18


order to be entitled to relief, “a petitioner must set forth and individually

discuss     substantively        each   prong    of   the   [ineffectiveness]   test.”

Commonwealth v. Steele, 961 A.2d 786, 797 (Pa. 2008).                      When the

appellant is advancing an ineffectiveness claim, and fails to meaningfully

discuss all three prongs of the ineffectiveness test, he is not entitled to

relief, and we are constrained to find such claims waived for lack of

development. Id.

      The    substance      of    Appellant’s   argument    on   appeal   consists   of

boilerplate legal standards for ineffectiveness claims, and two woefully

underdeveloped paragraphs addressing his claim.              In the first paragraph,

counsel quotes the pro se PCRA petition rather than the counseled amended

petition:

      During trial Detective Sloane gave hearsay testimony about the
      victim having concern about his daughter living in the
      neighborhood with regard to his testimony. Without no reduce
      [sic] to writing statement [sic] to corroborate any allegations
      alleged.    Any my trial lawyer never objected as hearsay
      testimony having heard.      I feel his testimony being heard
      prejudiced me from receiving a fair trial.

Appellant’s brief at 11 (footnotes omitted). The second paragraph states as

follows: “The hearsay testimony greatly prejudiced [Appellant] as it cast a

pall over the entire trial and gave the jury reason to believe that there were

threats, intimidation and other factors involved in the case which the jury

should not have been considering.” Appellant’s brief at 13.




                                          -4-
J-S02008-18


      The argument portion of Appellant’s brief does not provide any

meaningful discussion of the factual bases for Appellant’s ineffectiveness

claim, or explain how his claim is supported by pertinent legal authority.

While Appellant references boilerplate case law regarding the test for

ineffectiveness, as outlined in Franklin, supra, he failed to apply the test to

any factual assertion leveled herein.       Hence, the issue is waived.   See

Steele, supra at 797 (“Such undeveloped claims, based on boilerplate

allegations,    cannot    satisfy   [a]ppellant’s   burden   of   establishing

ineffectiveness.”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/18




                                      -5-